CHURCHILL, J.
Heard on bill, answer and proof.
The title to a strip of land about eight feet in width on the northerly side of the complainants’ property is in dispute.
The complainants allege that the respondents have trespassed upon the land in dispute, have torn down the fence and threaten to erect a fence on the land of the complainants, and the bill seeks to enjoin the respondents from committing further trespass and for other relief.
The boundaries of the complainants’ land by courses and distances in their deed does not include this strip but the calls in the deed under which they took read as follows:
“Fifty and 7/100 feet to land , now or lately of John J. Sheridan and wife; thence easterly bounding southerly on said 'Sheridan land Ninety *64and 63/100 feet to said Academy Avenue.”
For complainants: Knauer & Fowler, Luigi De Pasquale.
For respondents: Louis V. Jackvony.
The calls in the deed under which the complainants tools include the strip in question.
Under the case of Dimaio vs. Ranaldi, 49 R. I. 204, the latter governs.
The boundary fence on the line as established by the calls has stood there from a time prior to 1910 and the complainants and their predecessors in title have peaceably occupied the premises in dispute under a claim of right, and openly and notoriously. The fence between the adjoining owners has been recognized and acquiesced in by owners of both estates as being the true dividing line for more than ten years previous to the trespasses complained of.
Under Doyle vs. Ralph, 49 R. I. 155, and Dimaio vs. Ranaldi, 49 R. I. 204, the complainants are entitled to a decree.
The cross bill of the respondents is denied and dismissed.